Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 8/12/2020.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim  20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 calls for a system but depend from method claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peysekhman (WO/2018/213472 A1).
	With respect to claims 1, 7, 9, 15, 17 and 19, Peysekhman teaches methods and systems for systems and methods for managing a digital card usable by a client for receiving discounts on drugs purchased from a pharmacy and also usable for payment of drug purchases (Abstract), the system comprising: non-transitory computer-readable media storing computer instructions for managing and using the digital card; and at least one processor configured to execute the computer instructions to: 
	display, at a client mobile device, a representation of the digital card, including prescription drug discount identification information associated with the digital card, the prescription drug discount identification usable for receiving discounts on drugs purchased from the pharmacy (i.e. the offers are output to the consumer, the consumer confirms an accepted offer and an electronic or digital prescription confirmation or “card” is output to the consumer for the confirmed accepted offer)(Paragraph 0047 and Figure 4A);  

 	receive, at the client mobile device, a funds redemption request to redeem a first amount representing at least a portion of the card balance (see Figure 4H for “Redeem Rewards”); 
	forward the funds redemption request to a financial entity for generating or updating a debit account balance linked to the digital card as a function of the first amount and during a drug purchase transaction for at least one drug, display at the client mobile device a debit account identifier linked to the debit account balance, the debit account identifier being readable at a pharmacy point-of-sale system for accessing the debit account balance to make a full or partial payment for the at least one drug (i.e. 
once the consumer accepts an offer he/she may be routed to a payment process via which the consumer provides payment of the Consumer Price to the APBM. In one embodiment, the consumer may previously have stored credit card or other financial account information with the APBM (or provided with the APBM to charge fees to such credit card or other financial account) and thus the payment process may simply comprise having the consumer confirm the Consumer Price that is to be charged and authorizing the payment)(paragraph 0094).


	With respect to claims 2, 10-11, Peysekhman teaches during the drug purchase transaction for at least one drug: send a discount request to a pharmacy benefits manager computer system, the discount request including (a) the prescription drug 
	and receive a discount request response from the pharmacy benefits manager computer system, the discount request response identifying a discounted price for the at least one drug determined based at least on the forwarded prescription drug discount identification information (i.e.  an acceptance of an offer and/or information regarding pharmacy benefit plan of the consumer) via an APBM user interface 215)(paragraph 0042).

	With respect to claims 3-5, 12, Peysekhman further teaches the funds redemption request is received at the client mobile device and forwarded to the financial entity after the discount request discount request response is received from the pharmacy benefits manager computer system (i.e.once the consumer accepts an offer he/she may be routed to a payment process via which the consumer provides payment of the Consumer Price to the APBM. In one embodiment, the consumer may previously have stored credit card or other financial account information with the APBM (or provided with the APBM to charge fees to such credit card or other financial account) and thus the payment process may simply comprise having the consumer confirm the Consumer Price that is to be charged and authorizing the payment)(paragraph 0094).

.  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peysekhman.


References cited but not applied:
	2014/0039911 (2014/003911 hereinafter Iyer et al.) teaches medical savings management system, device, and method includes a computing device configured to manage medical savings, including drug therapies, to reduce healthcare costs. Users identify medications and other treatments, determine acceptable alternatives, and identify local health care providers. Users compare costs of the identified treatments from particular local providers based upon contracted discounts, manufacturer rebates, and the availability of lower cost clinical alternatives. Based on the identified treatments, health care providers, and costs, users select a preferred treatment and provider and reduce the cost of the treatment. Additional savings are realized by.by searching a larger radius for lower cost providers and by sharing discount cards using email, text messaging, and social media outlets. Users benefit from the savings and generate revenue for sponsors of the discount programs. The system is integrated with credit, 

	Article titled “Generic Drug Policy in Australia” by Beecroft teaches trading terms (discounts provided by generics suppliers) have become part of the overall cost and revenue structure of pharmacies. Despite these arrangements, generic substitution rates in Australia are lower than in most comparable countries, which the government views as an opportunity to promote generic use. The future of generic drug supply via the PBS is important to allow consumers access to medications at the lowest possible price and to provide space for PBS listing of new and expensive drugs. 
	


Point of contact
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688